Amendment#1 to the AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT EFFECTIVE April 30, 2000 Between PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (PRUCO OF NJ) And ANNUITY & LIFE REASSURANCE, LTD (A&L) The parties hereby agree to the following: 1.SCHEDULE A, Section 4, AUTOMATIC ACCEPTANCE LIMIT,shall be replaced by the following: [REDACTED] 2.SCHEDULE A, Section 11, RISK RETENTION LIMITS shall be replaced by the following: [REDACTED] 3.This amendment is effective April 30, 2000. PRUCO LIFE INSURANCE COMPANYANNUITY & LIFE REASSURANCE, LTD. OF NEW JERSEY By:By: Title:Title: Date:Date: By:By: Title:Title: Date:Date: Amendment # 2 to Automatic and Facultative Yearly Renewable Term Reinsurance Agreement, effective April 30, 2000, between Pruco Life Insurance Company of New Jersey and Annuity & Life Reassurance, Ltd I.SUBSTITUTION OF TRUST FUNDS CEDING COMPANY agrees to allow ANNUITY & LIFE RE to substitute Trust funds, in accordance with a mutually agreed upon Trust Agreement, for the Letter of Credit ("LOC") obligations under this Agreement, provided CEDING COMPANY has rendered written approval in advance to such substitution.[REDACTED] Amendment #1 PRUCO OF NJ- A&L03/25/2013 IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly authorized, have executed and delivered this Amendment as to the date written below. Date: Pruco Life Insurance Company of New Jersey As the Ceding Company By: Title: Address for Notices: Telephone: Facsimile Date: Annuity & Life Reassurance, Ltd. By: Title: Address for Notices: Telephone: Facsimile Amendment #1 PRUCO OF NJ- A&L03/25/2013 Amendment#4 to the AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT EFFECTIVE April 30, 2000 Between PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (PRUCO OF NJ) And ANNUITY & LIFE REASSURANCE, LTD (ANNUITY & LIFE RE) The parties hereby agree to the following: 1.SCHEDULE A, Section 4, AUTOMATIC ACCEPTANCE LIMIT, shall be replaced by the following: [REDACTED] 2. SCHEDULE A, Section 5, JUMBO LIMIT, shall be replaced by the following: [REDACTED] 3. SCHEDULE A, Section 11, RISK RETENTION LIMITS shall be replaced by the following: [REDACTED] Amendment #1 PRUCO OF NJ- A&L03/25/2013 In witness of the above, PRUCO OF NJ and ANNUITY & LIFE RE have by their respective officers executed and delivered this Agreement in duplicate on the dates indicated below, and is effective for risk amounts issued on or after June 1, 2002. PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY ANNUITY & LIFE REASSURANCE, LTD. By: By: Title: Title: Date: Date: By: By: Title: Title: Date: Date: Amendment #1 PRUCO OF NJ- A&L03/25/2013
